El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Éste es un recurso gubernativo contra la negativa del Re-gistrador a inscribir copia certificada de una escritura de compraventa por no consignarse en dicha copia que en el original se hubiera cancelado el sello forense de 25 centavos del Colegio de Abogados.
El artículo 2 de la Ley núm. 170, Leyes fie P. R., 1939 (pág. 863), dice como sigue:
“La sección 6 de la ley titulada ‘Ley para regular el ejercicio de la profesión- notarial en Puerto Rico’, según quedó enmendada por la ley de marzo 10 de 1910, se enmienda para que lea como sigue:
“ ‘Sección 6. — El notario redactará escrituras originales, expe-dirá copia de las mismas y formará protocolo; Disponiéndose, que será deber de todo notario adherir y cancelar en cada escritura original que otorgare y en las copias que de ellas se expidieren, un sello que el Colegio de Abogados de Puerto Rico, adoptará y ex-pedirá por valor de veinticinco centavos (25^) el producido de la venta de cuyo sello ingresará a los fondos de dicho colegio, ¥ dis-poniéndose, además, que la escritura original o la copia de la misma en la que no se hubiere adherido dicho sello se considerará nula para todos los efectos.’ ”
Alega el recurrente que este artículo sólo exige que dicho sello sea de hecho adherido al original y a todas sus copias; que la copia certificada presentada por él al Registrador te-nía adherido a la misma un sello y por tanto no era nula; y que en la ley nada hay que exija .que se exprese en la copia el hecho de que también en el original se ha adherido v cancelado el referido sello.
No podemos convenir con el argumento del recurrente. La Ley núm. 170 considera nulo el original de no adherír-sele tal sello. De igual manera, una copia certificada del mismo debe expresar completa y fielmente todo lo que contiene el original, incluyendo la declaración de que tal sello se encuentre adherido, con el fin de que la copia certi-*466fieada sea inscribible. Artículo 18, Ley Hipotecaria; ar-tículo 77, Reglamento para la Ejecución de la Ley Hipote-caria. Toda vez que la copia certificada de la escritura aquí envuelta guardó silencio sobre si tal sello fué adherido y cancelado en el original, era el deber del Registrador ne-garse a inscribirla.
El recurrente también levanta la cuestión de que el artículo 2 de la Ley núm. 170 menoscaba la obligación de los contratos, siendo por tanto nulo dicho artículo. Un recurso gubernativo no es el procedimiento para suscitar tal con-tención.

La nota del Registrador será confirmada.